Opinion issued December 9, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01021-CR
____________

GARY ALLEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 233554



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Gary Allen, and signed a final judgment in this case on July 16, 2004.  Allen did not
file a motion for new trial, and therefore the deadline for filing notice of appeal was
Monday, August 16, 2004, because the thirtieth day after sentencing fell on a
weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  The deadline for filing notice of appeal
and a motion for extension of time was August 31, 2004, the fifteenth day the
deadline for filing the notice of appeal.  Tex. R. App. P. 26.3.
               Allen filed a notice of appeal in the trial court on September 14, 2004,
29 days after the deadline.  On the same date, he filed in this Court a motion to extend
the time for filing the notice of appeal.  Both the notice of appeal and the motion were
untimely.  We therefore deny the motion for extension of time to file notice of appeal.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).